 1   Nathan A. Finch (#031279)
     Catalyst Legal Group, PLLC
 2   1820 E Ray Road
     Chandler, AZ 85225
 3   Nathan@Catalyst.Lawyer
     480.633.2444
 4   Attorney for Debtors
 5
 6
 7                           UNITED STATES BANKRUPTCY COURT
 8                                      DISTRICT OF ARIZONA
 9
     In re:                                               Chapter 13 Proceedings
10
11   MONIC PITRE                                          Case No. 2:18-bk-15444-BKM
12                                                        CERTIFICATE OF SERVICE
13                             Debtor
                                                          AND NO OBJECTION
14
15
              Nathan Finch, counsel for Debtors, hereby certifies that:
16
              On January 17, 2019, Catalyst Legal Group, PLLC (“Applicant”) filed a Chapter 13
17
     Plan and Application Payment and Compensation of Attorneys’ Fees and Costs (the
18
     “Application”) and a Notice of Bar Date for Filing Responses to Plan and Application
19
     Payment and Compensation of Attorneys’ Fees and Costs (the “Notice”).
20
              The Chapter 13 Plan (dkt #24) included an Application for Payment in the flat fee
21
     amount of $4,500.00, of which $0.00 was paid before the filing of the case.
22
              No objections have been filed with the Court or received by the undersigned attorney
23
     and the time for filing objections has passed.
24
              Applicant requests this Court enter the Order Approving Payment and Compnesation
25
     of Attorney’s Fees and Costs, a proposed form of which has been lodged with the Court; copy
26
     attached.

                                                      1

Case 2:18-bk-15444-BKM          Doc 38 Filed 08/08/19 Entered 08/08/19 12:08:11        Desc
                                 Main Document    Page 1 of 2
 1       RESPECTFULLY SUBMITTED this 8th day of August 2019.
 2
 3
 4                                     CATALYST LEGAL GROUP, PLLC
 5
 6                                     /s/Nathan A. Finch
                                       Nathan A. Finch
 7                                     1820 E Ray Road
                                       Chandler, AZ 85225
 8                                     Attorney for Debtors
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          2

Case 2:18-bk-15444-BKM   Doc 38 Filed 08/08/19 Entered 08/08/19 12:08:11   Desc
                          Main Document    Page 2 of 2
